EXHIBIT 10.33


DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD - PERFORMANCE-BASED RSUS
(ANNUAL GRANTS)
Subject to the terms and conditions of (1) Delphi Technologies PLC Long‑Term
Incentive Plan (the “Plan”), (2) this Notice of Award - Performance-Based RSUs
(the “Award Notice”), (3) the Performance-Based RSU Award Agreement (the
“Agreement”) and (4) the Confidentiality and Noninterference Agreement provided
to you in connection with this Award or, if no such agreement is provided with
this Award, the Confidentiality and Noninterference Agreement previously
executed by you and on file with the Company (as applicable, the “CNA”), the
Company has granted you (the “Participant”) an award of performance-based RSUs
(“Performance-Based RSUs”) as reflected below (the “Award”). Each
Performance-Based RSU represents the opportunity to receive one (1) Share upon
satisfaction of the terms and conditions as set forth in this Award Notice, the
Agreement and the CNA, subject to the terms of the Plan. For the sake of
clarity, if a CNA is provided to you in connection with this Award, the Award is
conditioned upon (and will not become effective unless and until) you have
executed and returned the CNA to your local HR business partner. A CNA
previously executed by the Participant and on file with the Company will
continue to be effective unless and until a new CNA is executed and returned to
the Company. Capitalized terms used herein but not defined in this Award Notice
or the Agreement shall have the meaning specified in the Plan. In the event of a
conflict among the provisions of the Award Notice, the Agreement, the Plan and
the CNA, the provisions of the Plan will prevail.


Participant
[•]
Grant Date
[•]
Number of Performance-Based RSUs
[•]



Vesting Schedule
Performance Period
[•] (the “Performance Period”)
Vesting Date
[•] (the “Vesting Date”)
On the Vesting Date, 0% to 200% of the Performance-Based RSUs will vest (any
vested Performance-Based RSUs, the “Earned Performance-Based RSUs”) based on the
performance of certain metrics during the Performance Period in accordance with
the provisions set forth in Exhibit A. Earned Performance-Based RSUs will be
settled in the form of Shares as soon as practicable once the performance
results are certified and approved by the Committee and in no event later than
March 15, 2023.










--------------------------------------------------------------------------------

EXHIBIT 10.33




DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RSU AWARD AGREEMENT
The Performance-Based RSUs with respect to Shares granted to you effective as of
the Grant Date are subject to (1) the Notice of Award - Performance-Based RSUs
(the “Award Notice”), (2) this Performance-Based RSU Award Agreement (the
“Agreement”) and (3) the Confidentiality and Noninterference Agreement (the
“CNA”), along with all of the terms and conditions of Delphi Technologies PLC
Long-Term Incentive Plan (the “Plan”), which are incorporated herein by
reference. For the sake of clarity, the Award is conditioned upon (and will not
become effective unless and until) the Participant's execution and return of the
CNA to your local HR business partner. Capitalized terms used herein but not
defined in the Award Notice or this Agreement shall have the meaning specified
in the Plan. In the event of a conflict among the provisions of the Award
Notice, this Agreement, the Plan or the CNA, the provisions of the Plan will
prevail. For purposes of this Agreement, “Employer” means the Company or any
Affiliate that employs you on the applicable date.
Section 1.    Grant of Award. The Company has granted the Award to the
Participant effective as of the Grant Date and subject to the vesting provisions
as set forth in the Award Notice.
Section 2.    Vesting. Subject to Sections ‎3 and ‎4 of the Agreement, the
Performance-Based RSUs shall vest on the Vesting Date, and the number of Earned
Performance-Based RSUs shall be determined based on the performance of certain
metrics during the Performance Period (as determined by the Committee) in
accordance with the provisions of Exhibit A.
Section 3.    Termination of Service.
(a)Death; Disability; Termination Without Cause; Resignation for Good Reason;
Retirement. If the Participant experiences a Termination of Service after the
first anniversary of the Grant Date and prior to the Vesting Date due to (i)
death, (ii) Disability, (iii) termination by the Employer without Cause, (iv)
resignation for Good Reason (each such circumstance being a “Qualifying
Termination”), or (v) voluntary termination following the attainment of age 55
with at least 10 years of service with the Company and its Affiliates or its
predecessors, the Participant shall become vested in the number of Earned
Performance-Based RSUs equal to (A) the number of Earned Performance-Based RSUs
determined in accordance with the vesting provisions set forth in the Award
Notice, multiplied by (B) a fraction, the numerator of which shall be the number
of full months between the Grant Date and the termination date and the
denominator of which shall be the number of full months between the Grant Date
and the Vesting Date; provided, however, that, in the event of the Participant’s
Termination of Service due to the Participant’s death, subject to Section 18 of
the Plan, the Company may elect to vest this Award effective on the date of the
Participant's death, in which case (i) the date of the Participant's death shall
be deemed to be the Vesting Date, (ii) the number of Earned Performance-Based
RSUs shall be determined based on







--------------------------------------------------------------------------------

EXHIBIT 10.33


the attainment of the applicable performance metrics for the Performance Period,
measured at the time of the Participant’s death, and (iii) the Earned
Performance-Based RSUs shall be settled in Shares delivered to the Participant's
estate or legal representative as soon as practicable following the date of the
Participant's death but in no event later than March 15 of the year following
the year of the Participant's death.
(b)Any Other Termination of Service. In the event of the Participant’s
Termination of Service (i) prior to the first anniversary of the Grant Date for
any reason or (ii) on or after the first anniversary of the Grant Date but prior
to the Vesting Date for any reason other than as described in Section ‎3(a)
above, the Participant immediately shall forfeit the Performance-Based RSUs in
full without any payment to the Participant.
(c)Effective Date of Termination of Service. Notwithstanding anything to the
contrary in the Plan or the Agreement, and for purposes of clarity, if the
Participant is employed outside of the United States, any Termination of Service
shall be effective as of the date the Participant’s active employment with the
Employer ceases and shall not be extended by any statutory or common law notice
of termination period.
Section 4.    Change in Control.
(a)Conditional Vesting. Upon a Change in Control prior to the Vesting Date,
except to the extent that another award meeting the requirements of Section 4(b)
(a “Replacement Award”) is provided to the Participant to replace this Award
(the “Replaced Award”), the Participant shall become vested in the number of
Earned Performance-Based RSUs equal to the greater of (i) the number of Earned
Performance-Based RSUs that would vest if the effective date of the Change in
Control were deemed to be the Vesting Date, or (ii) 100% of the
Performance-Based RSUs granted, and such Earned Performance-Based RSUs shall be
delivered to the Participant on the effective date of such Change in Control.
For purposes of clause (i), the determination of performance shall be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.
(b)Replacement Awards. An award shall meet the conditions of this Section 4(b)
(and thereby qualify as a Replacement Award) if the following conditions are
met:
(i)The award has a value at least equal to the value of the Replaced Award;
(ii)The award relates to publicly-traded equity securities of the Company or its
successor following the Change in Control or another entity that is affiliated
with the Company or its successor following the Change in Control; and
(iii)The other terms and conditions of the award are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions







--------------------------------------------------------------------------------

EXHIBIT 10.33


that would apply in the event of a subsequent Change in Control and the
provisions of Section 4(c)).
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 4(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.


(c)Qualifying Termination following a Change in Control. If the Participant
experiences a Qualifying Termination (for purposes of which the Company will
include a successor of the Company following the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control), in connection with or during a period of two (2) years after the
Change in Control, any Replacement Award that replaces this Award, to the extent
not vested as of such Termination of Service, shall vest in full and the vested
portion of the Replacement Award shall be delivered to the Participant (or the
Participant’s beneficiary) as soon as practicable and within thirty (30) days
following the date of such Qualifying Termination. The portion of the
Replacement Award delivered to the Participant pursuant to this Section 4(c)
shall equal: (i) the greater of: (A) the portion of the Replacement Award that
would vest if the effective date of the Change in Control were deemed to be the
vesting date for the Replacement Award; or (B) 100% of the Replacement Award
(i.e., if applicable, at the “target” level); minus (ii) the portion of the
Replacement Award, if any, that was previously delivered to the Participant.
Section 5.    Settlement of Performance-Based RSUs.
(a)    Delivery of Shares. Subject to Sections ‎3 and ‎4 of the Agreement, any
Earned Performance-Based RSUs shall be settled in the form of Shares delivered
to the Participant as soon as practicable following the Vesting Date but in no
event later than March 15, 2022.
(b)    Alternative Form of Settlement. Pursuant to Section 7(f) of the Plan and
notwithstanding any provision in the Agreement to the contrary, the Company may,
in its sole discretion, settle any Earned Performance-Based RSUs in the form of
(i) a cash payment to the extent settlement in Shares (1) is prohibited under
local law, (2) would require the Participant, the Company or the Employer to
obtain the approval of any governmental and/or regulatory body in the
Participant’s country of residence (or country of employment, if different), (3)
would result in adverse tax consequences for the Participant, the Company or the
Employer, or (4) is administratively burdensome; or (ii) Shares, but require the
Participant to sell such Shares immediately or within a specified period
following the Participant’s Termination of Service (in which case, the
Participant hereby expressly authorizes the Company to issue sales instructions
in relation to such Shares on the Participant’s behalf).
Section 6.    Dividend Equivalents. If a dividend is paid on Shares underlying
Performance-Based RSUs with respect to the period commencing on the Grant Date
and ending on the date on which the Shares in settlement of Earned
Performance-Based RSUs are delivered to the Participant, the Participant shall
be eligible to receive an amount equal to the amount of the dividend that the
Participant would have received had the Shares attributable to Earned
Performance-Based







--------------------------------------------------------------------------------

EXHIBIT 10.33


RSUs been held by the Participant during the period with respect to which the
dividend was paid, which amount shall be calculated and reinvested in additional
Performance-Based RSUs as of the time at which such dividend is paid. No such
amount shall be payable with respect to any portion of this Award that is
forfeited pursuant to Section ‎3 of the Agreement. Such amount shall be paid to
the Participant in the form of additional Shares on the date on which the Shares
attributable to the related original Earned Performance-Based RSUs are delivered
to the Participant; provided that the Committee retains the discretion to pay
such amount in cash rather than Earned Performance-Based RSUs in the event that
an insufficient number of Earned Performance-Based RSUs are authorized and
available for issuance under the Plan. Any Shares attributable to Earned
Performance-Based RSUs that the Participant is eligible to receive pursuant to
this Section ‎6 are referred to herein as “Dividend Shares”.
Section 7.        Withholding of Tax-Related Items.
(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or the Employer, the ultimate liability for the
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account other tax-related items related to the Participant’s participation in
the Plan (“Tax-Related Items”), is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant, vesting or settlement of this Award, the subsequent sale of Shares
attributable to Earned Performance-Based RSUs (including, if applicable, any
Dividend Shares) acquired pursuant to such and the receipt of any dividends or
dividend equivalents, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate the Participant’s responsibility for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company, the Employer or an agent of the Company
or the Employer to satisfy the obligations with regard to all Tax-Related Items
by one or a combination of the following:
(i)    The Company may withhold a portion of the Shares otherwise issuable in
settlement of this Award (or, in the case of Awards settled in cash, a portion
of the cash proceeds) that have an aggregate fair market value sufficient to pay
the Tax-Related Items required to be withheld (as determined by the Company in
good faith and in its sole discretion) with respect to this Award. For purposes
of the foregoing, no fractional Shares will be







--------------------------------------------------------------------------------

EXHIBIT 10.33


withheld or issued pursuant to the vesting of this Award and the issuance of
Shares or cash thereunder.
(ii)    The Company or the Employer may withhold a portion of the sales proceeds
from the sale of Shares acquired pursuant to this Award either through a
voluntary sale or through a mandatory sale arranged by the Company or the
Employer (on the Participant’s behalf pursuant to this authorization without
further consent).
(iii)    The Company or the Employer may withhold any amount necessary to pay
the Tax-Related Items from the Participant’s salary or other amounts payable to
the Participant.
(iv)    The Company or Employer may require or permit the Participant to submit
a cash payment equivalent to the Tax-Related Items required to be withheld with
respect to this Award.
(v)    The Company or the Employer may satisfy the Tax-Related Items by such
other methods or combinations of methods as the Company or the Employer may make
available from time to time.
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable withholding rates (as
determined by the Company in good faith and its sole discretion), including
maximum applicable tax rates. If the obligation for Tax-Related Items is
satisfied by withholding from the Shares to be delivered upon settlement of this
Award, for tax purposes, the Participant is deemed to have been issued the full
number of Shares notwithstanding that a number of Shares are held back for the
purpose of paying Tax-Related Items. In the event the withholding requirements
are not satisfied, no Shares or cash will be issued to the Participant (or the
Participant’s estate) in settlement of this Award unless and until satisfactory
arrangements (as determined by the Company in its sole discretion) have been
made by the Participant with respect to the payment of any such Tax-Related
Items. By accepting the grant of this Award, the Participant expressly consents
to the methods of withholding of Tax-Related Items as provided hereunder. All
other Tax-Related Items related to this Award and any Shares or cash delivered
in settlement thereof are the Participant’s sole responsibility.
(c)Tax Withholding for Section 16 Officers. If the Participant is a Section 16
officer of the Company under the U.S. Securities Exchange Act of 1934, as
amended, the Company will withhold Shares upon the settlement of Earned
Performance-Based RSUs to cover any withholding obligations for Tax-Related
Items unless the use of such withholding method is prohibited or problematic
under applicable laws or otherwise may trigger adverse consequences to the
Company or the Employer (in each case, as determined by the Committee) or unless
the Committee agrees to permit the Participant to satisfy the withholding
requirements in accordance with the provisions of Section 7(b)(iv), in which
case the obligation to withhold Tax-Related Items shall be satisfied by the
Participant submitting a payment to the Company equal to the amount of the
Tax-Related Items required to be withheld.







--------------------------------------------------------------------------------

EXHIBIT 10.33


Section 8.    Additional Terms and Conditions.
(a)Issuance of Shares. Upon delivery of Shares in settlement of Earned
Performance-Based RSUs (including, if applicable, any Dividend Shares), such
Shares shall be evidenced by book-entry registration; provided, however, that
the Committee may determine that such Shares shall be evidenced in such other
manner as it deems appropriate, including the issuance of a share certificate or
certificates. Any such fractional Shares shall be rounded up to the nearest
whole Share.
(b)Voting Rights. The Participant shall not have voting rights with respect to
the Shares underlying the Performance-Based RSUs or the Earned Performance-Based
RSUs (including, if applicable, any Dividend Shares) unless and until such
Shares are delivered to the Participant.
Section 9.    Data Privacy. Pursuant to applicable personal data protection
laws, the Company hereby notifies the Participant of the following in relation
to the Participant’s personally identifiable data (“Personal Data”) and the
collection, processing and transfer of such data in relation to the Company’s
grant of this Award and participation in the Plan. The collection, processing
and transfer of Personal Data is necessary for the Company’s administration of
the Plan and the Participant’s participation in the Plan, and although the
Participant has the right to deny or object to the collection, processing and
transfer of Personal Data, the Participant’s denial and/or objection to the
collection, processing and transfer of Personal Data may affect the
Participant’s participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of Personal Data as described herein:
The Company and the Employer hold certain Personal Data about the Participant,
including (but not limited to) the Participant’s name, home address and
telephone number, date of birth, social security number (resident registration
number or tax identification number) or other employee identification number,
e-mail address, salary, nationality, job title, any shares or directorships held
in the Company, details of all entitlements to shares (or cash) awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan. The Personal Data may be
provided by the Participant or collected, where lawful, from the Company, its
Affiliates and/or third parties, and the Company and the Employer will process
the Personal Data in this context for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Personal Data processing will take place through electronic and non-electronic
means correlated to the purposes for which Personal Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (or country of employment,
if different). Personal Data will be accessible within the organization only by
those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the participation in the Plan.
The Company and the Employer will transfer Personal Data internally as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer may
further transfer Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The third party
recipients of Personal Data may be any Affiliate of the Company or a
broker/administrator that the







--------------------------------------------------------------------------------

EXHIBIT 10.33


Company may engage to assist with the implementation, administration and
management of the Plan from time to time, and any third party vendors with whom
the broker/administrator has contracted to provide services under the Plan.
These recipients may be located in the European Economic Area, or in in other
countries, such as the United States, which may not be considered to provide the
same level of privacy protection to Personal Data as that provided by the
Participant’s country of residence (or country of employment, if different). The
Participant hereby authorizes (where required under applicable law) such
processing and transfer of Personal Data.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(i) obtain confirmation as to the existence of the Personal Data, (ii) verify
the content, origin and accuracy of the Personal Data, (iii) request the
integration, update, amendment, deletion or blockage (for breach of applicable
laws) of the Personal Data, (iv) oppose, for legal reasons, the collection,
processing or transfer of the Personal Data which is not necessary or required
for the implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan, and (v) withdraw consent to the
collection, processing or transfer of Personal Data as provided hereunder (in
which case, this Award will become null and void). The Participant may seek to
exercise these rights by contacting the Employer's HR department.
Section 10.    Miscellaneous Provisions.
(a)Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:
if to the Company, to:
Delphi Technologies PLC
One Angel Court, 10th Floor
London EC2R 7HJ, UK
Attention: Chief Human Resources Officer


if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a business day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.
(b)Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether







--------------------------------------------------------------------------------

EXHIBIT 10.33


in term sheets, presentations or otherwise, between the parties with respect to
the subject matter hereof.
(c)Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
(e)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(f)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(g)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
(h)Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. The
Participant acknowledges and agrees that the Plan is established voluntarily by
the Company, is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of this Award under the Plan is a one-







--------------------------------------------------------------------------------

EXHIBIT 10.33


time benefit and does not create any contractual or other right to receive an
award or benefits in lieu of an award in the future. Future awards, if any, will
be at the sole discretion of the Company, including, but not limited to, the
form and timing of the award, the number of Performance-Based RSUs subject to
the award, and the vesting provisions applicable to the award.
(i)Extraordinary Item of Compensation. The Participant’s participation in the
Plan is voluntary. The value of this Award under the Plan is an extraordinary
item of compensation outside the scope of the Participant’s employment (and the
Participant’s employment contract, if any). As such, this Award under the Plan
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments. The
grant of this Award does not create a right to employment and shall not be
interpreted as forming an employment or service contract with the Company or the
Employer and shall not interfere with the ability of the Employer to terminate
the Participant’s employment or service relationship.
(j)Participant Undertaking. By accepting this Award, the Participant
acknowledges that the Participant has executed a CNA and agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on the Participant pursuant to the provisions of this
Agreement.
(k)Compliance with Law. As a condition to the Company's grant of this Award, the
Participant agrees to repatriate all payments attributable to the Shares and
cash acquired under the Plan in accordance with local foreign exchange rules and
regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Affiliates, as may be required to allow the Company and its Affiliates to comply
with local laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal legal, regulatory and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
(l)Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to this Award granted to the Participant by
electronic means. By accepting this Award, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
(m)EU Age Discrimination Rules. If the Participant is a local national of and
employed in a country that is a member of the European Union, the grant of the
Award and the terms and conditions governing the Award are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age







--------------------------------------------------------------------------------

EXHIBIT 10.33


Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.
(n)Insider Trading and Market Abuse Laws. Depending on the Participant’s country
of residence (or country of employment, if different), the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to acquire or sell Shares under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws of the Participant’s country of
residence or employment, as applicable). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is the Participant's responsibility to comply with any
applicable restrictions and that the Participant should consult with the
Participant's personal advisor on this matter.
(o)English Language. If the Participant is a resident or employed outside of the
United States, the Participant acknowledges and agrees that by accepting this
Award, it is the Participant’s express intent that this Agreement, the Award
Notice, the CNA, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to this Award, be drawn up in
English. If the Participant has received this Agreement, the Award Notice, the
CNA, the Plan or any other documents related to this Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.
(p)Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.
(q)Addendum. Notwithstanding any provisions of this Agreement to the contrary,
this Award shall be subject to any special terms and conditions for the
Participant’s country of residence (or country of employment, if different), as
are set forth in the applicable addendum to this Agreement (“Addendum”).
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to this Agreement, the special terms and
conditions for such country shall apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of this Award and the Plan (or the
Company may establish alternative terms or conditions as may be necessary or
advisable to accommodate the Participant’s transfer). Any applicable Addendum
shall constitute part of this Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.33


(r)Additional Requirements. The Company reserves the right to impose other
requirements on this Award, any Shares acquired pursuant to this Award and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law or to facilitate the operation and administration
of this Award and the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
(s)Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value of this Award at the time when Shares are issued in settlement of
Earned Performance-Based RSUs may be less than the value of this Award on the
Grant Date. The Participant understands that if the Participant is in any doubt
as to whether the Participant should accept this Award, the Participant should
obtain independent advice.
(t)No Advice Regarding Grant. No employee of the Company or the Employer is
permitted to advise the Participant regarding the Participant’s participation in
the Plan or the acquisition or sale of the Shares underlying this Award. The
Participant is hereby advised to consult with the Participant’s personal tax,
legal and financial advisors prior to taking any action related to the Plan.
(u)Private Placement. Outside of the United States, the grant of this Award is
not intended to be a public offering of securities in the Participant’s country
of residence (or country of employment, if different) but instead is intended to
be a private placement. As a private placement, the Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law) at the time
of grant, and the grant of this Award is not subject to the supervision of the
local securities authorities.
(v)Governing Law. This Agreement shall be governed by the laws of the State of
New York, without application of the conflicts of law principles thereof.
(w)No Right to Continued Service. The granting of the Award evidenced hereby and
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant (as may otherwise be permitted under local law).
(x)Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, the Participant acknowledges and agrees that this Agreement and the
Award described herein (and any settlement thereof) are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the U.S. Securities
Exchange Act of 1934, as amended, and any applicable rules or regulations
promulgated thereunder (including applicable rules and regulations of any
national securities







--------------------------------------------------------------------------------

EXHIBIT 10.33


exchange on which the Shares may be traded) (the “Compensation Recovery
Policy”), and that applicable provisions of this Agreement shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.
(y)WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
DELPHI TECHNOLOGIES PLC
                        
 
Name:
 
 
Title:
 





PARTICIPANT
 
 
 
Name:
 










--------------------------------------------------------------------------------






DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
ADDENDUM TO
PERFORMANCE-BASED RSU AWARD AGREEMENT
In addition to the terms of the Award Notice, the Agreement, the CNA and the
Plan, the Performance-Based RSUs are subject to the following additional terms
and conditions (the “Addendum”). All capitalized terms as contained in this
Addendum shall have the same meaning as set forth in the Award Notice, the
Agreement and the Plan. Pursuant to Section 10(q) of the Agreement, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in the Addendum at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


*** PARTICIPANTS IN FRANCE, MEXICO AND SPAIN ***
BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE AGREEMENT, INCLUDING THE ADDENDUM AND THE PLAN.
PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.


___________________________________     ______________________________
Participant Signature                    Participant Name (Printed)


_____________________
Date


ARGENTINA
1.    Securities Law Information. The Award and the underlying Shares are not
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.









--------------------------------------------------------------------------------

EXHIBIT 10.33


2.    Labor Law Acknowledgement. By accepting the Award, the Participant
acknowledges and agrees, for all legal purposes, that the grant of the Award is
made by the Company (and not by the Employer) in its sole discretion and that
the value of the Award or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (a) any labor benefits including, but not
limited to, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (b) any
termination or severance indemnities or similar payments.


AUSTRIA
None.


BELGIUM
None.


BRAZIL
1.    Securities Law Information. The Award and the underlying Shares have not
been, and will not be, publicly issued, placed, distributed, offered or
negotiated in the Brazilian capital markets and, as a result, will not be
registered with the Brazilian Securities Commission (Comissão de Valores
Mobiliários, the CVM). Therefore, the Award and the underlying Shares may not be
offered or sold in Brazil, except in circumstances which do not constitute a
public offering, placement, distribution or negotiation under the Brazilian
capital markets regulation.


2.    Compliance with Law. By accepting the Award, the Participant agrees to
comply with all applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the Award and the sale of Shares acquired under
the Plan.
3.    Labor Law Acknowledgment. By accepting this Award, the Participant
acknowledges and agrees, for all legal purposes, that (a) the benefits provided
under the Agreement and the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Agreement and the Plan are
not a part of the terms and conditions of the Participant’s employment; and (c)
the income from this Award, if any, is not part of the Participant’s
remuneration from employment.
CHINA
1.    Satisfaction of Regulatory Obligations. If the Participant is a People’s
Republic of China (“PRC”) national, the grant of this Award is conditioned upon
the Company securing all necessary approvals from the PRC State Administration
of Foreign Exchange to permit the operation of the Plan and the participation of
PRC nationals employed by the Employer, as determined by the Company in its sole
discretion.
2.    Sale of Shares. Notwithstanding anything to the contrary in the Plan, upon
any termination of employment with the Employer, the Participant shall be
required to sell all Shares







--------------------------------------------------------------------------------

EXHIBIT 10.33


acquired under the Plan within such time period as may be established by the PRC
State Administration of Foreign Exchange, the Company and/or the Employer.
3.    Exchange Control Restrictions. The Participant acknowledges and agrees
that the Participant will be required to immediately repatriate to the PRC the
proceeds from the sale of any Shares acquired under the Plan, as well as any
other cash amounts attributable to the Shares acquired under the Plan
(collectively, “Cash Proceeds”). Further, the Participant acknowledges and
agrees that the repatriation of the Cash Proceeds must be effected through a
special bank account established by the Employer, the Company or one of its
Affiliates, and the Participant hereby consents and agrees that the Cash
Proceeds may be transferred to such account by the Company on the Participant’s
behalf prior to being delivered to the Participant. The Cash Proceeds may be
paid to the Participant in U.S. dollars or local currency at the Company’s
discretion. If the Cash Proceeds are paid to the Participant in U.S. dollars,
the Participant understands that a U.S. dollar bank account must be established
and maintained in China by the Participant so that the proceeds may be deposited
into such account. If the Cash Proceeds are paid to the Participant in local
currency, the Participant acknowledges and agrees that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the Cash Proceeds to local currency due to
exchange control restrictions. The Participant agrees to bear any currency
fluctuation risk between the time the Earned Performance-Based RSUs or Dividend
Shares are sold and the Cash Proceeds are converted into local currency and
distributed to the Participant. The Participant further agrees to comply with
any other requirements that may be imposed by the Employer, the Company and its
Affiliates in the future in order to facilitate compliance with exchange control
requirements in the PRC.
4.    Cancellation of Award; Mandatory Sale of Shares Following Termination
Date. Due to Chinese exchange control restrictions, to the extent that the Award
has not been settled and unless otherwise determined by the Company in its sole
discretion, the Award shall be cancelled six months following the date of the
Participant’s Termination of Service (or such earlier date as may be required by
the SAFE). Further, the Participant shall be required to sell all Shares
acquired upon settlement of the Award no later than six months following the
date of the Participant’s Termination of Service (or such earlier date as may be
required by the SAFE), in which case, this Addendum shall give the Company the
authority to issue sales instructions on the Participant’s behalf to any third
party broker/administrator engaged by the Company to administer the Time-Based
RSUs and the Plan. If any Shares remain outstanding six months following the
date of the Participant’s Termination of Service (or such earlier date as may be
required by SAFE), the Participant hereby directs, instructs and authorizes the
Company to issue sale instructions on the Participant’s behalf.
The Participant agrees to sign any additional agreements, forms and/or consents
that reasonably may be requested by the Company (or third party
broker/administrator) to effectuate the sale of the Shares (including, without
limitation, as to the transfer of the sale proceeds and other exchange control
matters noted below) and shall otherwise cooperate with the Company with respect
to such matters. The Participant acknowledges that neither the Company nor the
designated third party broker/administrator is under any obligation to arrange
for such sale of Shares at any particular price (it being understood that the
sale will occur in the market) and that broker’s fees and similar expenses may
be incurred in any such sale. In any event, when the Shares are sold, the sale
proceeds, less any tax withholding, any third party broker/administrator’s fees
or commissions, and any similar







--------------------------------------------------------------------------------

EXHIBIT 10.33


expenses of the sale will be remitted to the Participant in accordance with
applicable exchange control laws and regulations.
5.    Administration. Neither the Company nor any of its Affiliates shall be
liable for any costs, fees, lost interest or dividends or other losses the
Participant may incur or suffer resulting from the enforcement of the terms of
this Addendum or otherwise from the Company’s operation and enforcement of the
Plan, the Agreement and the Award in accordance with Chinese law including,
without limitation, any applicable SAFE rules, regulations and requirements.
CZECH REPUBLIC
None.
DENMARK
1.    Treatment of Units upon Termination. Notwithstanding any provisions in the
Agreement to the contrary, if the Participant is determined to be an “Employee,”
as defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Award upon Termination of Service shall be governed by
Sections 4 and 5 of the Stock Option Act.  However, if the provisions in the
Agreement or the Plan governing the treatment of the Award upon a Termination of
Service are more favorable, the provisions of the Agreement or the Plan will
govern.  In accepting the Award, the Participant acknowledges having received an
“Employer Information Statement” in Danish as part of the grant materials
distributed or otherwise made available to the Participant.


FINLAND
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 7(b)
of the Agreement to the contrary, if the Participant is a local national of
Finland, any Tax-Related Items shall be withheld only in cash from the
Participant’s regular salary/wages or other amounts payable to the Participant
in cash or such other withholding methods as may be permitted under the Plan and
allowed under local law.
FRANCE
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Use of English Language.  By accepting this Award, the Participant
acknowledges and agrees that it is the Participant’s wish that the Agreement,
including the Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to this Award, either
directly or indirectly, be drawn up in English.







--------------------------------------------------------------------------------

EXHIBIT 10.33


Langue anglaise. Langue anglaise.  En acceptant cette Attribution, le
Participant reconnaît et accepte que le Participant souhaite que le Contrat, y
compris l’Addendum, ainsi que tous les autres documents, avis et procédures
judiciaires entamés, donnés ou institués en vertu de l’Attribution, directement
ou indirectement, soient rédigés en anglais. 


GERMANY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
HUNGARY
None.
INDIA
None.
IRELAND
None.
ITALY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Data Privacy. This following provision replaces Section 9 of the Agreement
in its entirety:
The Participant understands that the Company and its Affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of shares held and the details of any RSUs or any
other entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding (“Data”) for the purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant is aware that
providing the Company with the Participant's Data is necessary for the
performance of the Agreement and that the Participant’s refusal to provide







--------------------------------------------------------------------------------

EXHIBIT 10.33


such Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.
The Controller of Personal Data processing is Delphi Technologies PLC, Queensway
House, Hilgrove Street, St Heller, Jersey JE11ES. Delphi Powertrain Systems
Operations Luxembourg S.a.r.l is the Company's Representative for privacy
purposes pursuant to Legislative Decree no. 196/2003. The Participant
understands that the Data may be transferred to the Company or its Affiliates,
or to any third party assisting with the implementation, administration and
management of the Plan, including any transfer required to the
broker/administrator or any other third party with whom the Earned
Performance-Based RSUs or cash from the sale of Earned Performance-Based RSUs
acquired under the Plan may be deposited. Furthermore, the recipients that may
receive, possess, use, retain and transfer such Data for the above mentioned
purposes may be located in Italy or elsewhere, including outside of the European
Union, and a recipient's country (e.g., the United States) may have different
data privacy laws and protections from Italy. The processing activity, including
the transfer of the Participant’s Data abroad, outside of the European Union, as
herein specified and pursuant to applicable Italian data privacy laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that the Participant’s Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s local human
resources representative.
3. Plan Document Acknowledgement. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including this Addendum,
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement, including this Addendum. The Participant further acknowledges
that the Participant has read and specifically and expressly approves the
following Sections of the Agreement: (a) Section 1 (Grant of the Award); (b)
Section 2 (Vesting); (b) Section 3 (Termination of Service); (c) Section 5
(Settlement of Performance-Based RSUs); and (d) the terms and conditions of this
Addendum.
JAPAN
None.
LUXEMBOURG







--------------------------------------------------------------------------------

EXHIBIT 10.33


1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.


MEXICO
1.    Commercial Relationship. The Participant expressly recognizes that the
Participant's participation in the Plan and the Company’s grant of this Award do
not constitute an employment relationship between the Participant and the
Company. The Participant has been granted this Award as a consequence of the
commercial relationship between the Company and the Participant's Employer, and
such entity is the Participant’s sole employer. Based on the foregoing, (a) the
Participant expressly recognizes the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan does not establish any
rights between the Participant and the Employer, (b) the Plan and the benefits
the Participant may derive from the Participant's participation in the Plan are
not part of the employment conditions and/or benefits provided by the Employer,
and (c) any modification or amendment of the Plan by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
2.    Extraordinary Item of Compensation. The Participant expressly recognizes
and acknowledges that the Participant's participation in the Plan is a result of
the discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in accord
with the terms and conditions of the Plan and the Agreement, including the
Addendum. As such, the Participant acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue the Participant’s participation
in the Plan at any time and without any liability. The value of this Award is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. This Award is not part of the Participant’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.
NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the grant of this Award,
the Participant hereby waives any and all rights to compensation or damages as a
result of the termination of the Participant’s employment with the Employer for
any reason whatsoever, insofar as those rights result or may result from (i) the
loss or diminution in value of such rights or entitlements under the Plan, or
(ii) the Participant ceasing to have rights under or ceasing to be entitled to
any Award or awards under the Plan as a result of such termination.
NORWAY
None.







--------------------------------------------------------------------------------

EXHIBIT 10.33


POLAND
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
PORTUGAL
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Language Consent. Participant hereby expressly declares that the
Participant has full knowledge of the English language and has read, understood
and freely accepted and agreed with the terms and conditions established in the
Plan and the Agreement.
Conhecimento da Língua.  Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no
Acordo.
SINGAPORE
1.    Qualifying Person Exemption. The following provision shall replace Section
10(u) of the Agreement:
The grant of this Award under the Plan is being made pursuant to the “Qualifying
Person” exemption” under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2011 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Participant should note
that, as a result, this Award is subject to section 257 of the SFA and the
Participant will not be able to make (a) any subsequent sale of the Earned
Performance-Based Shares or Dividend Shares in Singapore or (ii) any offer of
such subsequent sale of the Earned Performance-Based Shares or Dividend Shares
subject to this Award in Singapore, unless such sale or offer is made pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA (Chapter 289, 2011 Ed.).
2.    Director Notification. If the Participant is a chief executive officer,
director, associate director or shadow director of an Affiliate in Singapore,
the Participant is subject to certain notification requirements under the
Singapore Companies Act, regardless of whether the Participant is a Singapore
resident or employed in Singapore. Among these requirements is an obligation to
notify the Affiliate in Singapore in writing of an interest (e.g., the Award,
Shares) in the Company or any Affiliate within two business days of (a)
acquiring or disposing of such interest, (b) any change in a previously
disclosed interest (e.g., sale of Shares), or (c) becoming a chief executive
officer, director, associate director or shadow director, if such interest
exists at the time.







--------------------------------------------------------------------------------

EXHIBIT 10.33


SOUTH AFRICA
1.    Securities Law Information and Deemed Acceptance of this Award.  Neither
this Award nor the underlying Shares shall be publicly offered or listed on any
stock exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, this Award offer must be finalized on or before the 60th day following the
grant date.  If the Participant does not want to accept the grant of this Award,
the Participant is required to decline this Award no later than the 60th day
following the Grant Date.  If the Participant does not reject the grant of this
Award on or before the 60th day following the Grant Date, the Participant will
be deemed to accept the grant of this Award.
SOUTH KOREA
1.    Data Privacy. The following provision replaces Section 9 of the Agreement
in its entirety:


Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notifies the Participant of the following in relation to the
Participant's personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of RSUs and the Participant's
participation in the Plan. The collection, processing and transfer of the
Participant's personal data is necessary for the Company’s administration of the
Plan and the Participant's participation in the Plan, and although the
Participant has the right to deny or object to the collection, processing and
transfer of personal data, the Participant's denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant's participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
The Company shall retain and use the Participant's personal data until the
purpose of the collection and use of the personal data is accomplished and shall
promptly destroy the personal data thereafter.



The Company and the Employer hold certain personal information about the
Participant, including the Participant's name, home address, email address, and
telephone number, date of birth, social security number (resident registration
number), passport number, or other employee identification number, e-mail
address, salary, nationality, job title, any Earned Performance-Based RSUs or
directorships held in the Company, details of all Awards, options or any other
entitlement to Earned Performance-Based RSUs awarded, canceled, purchased,
vested, unvested or outstanding in the Participant's favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company and
the Employer will process the Data for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant's country of residence (and
country of







--------------------------------------------------------------------------------

EXHIBIT 10.33


employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant's participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The third party recipients of Data may be any Affiliates
or subsidiaries of the Company and / or the Company's broker/administrator or
any successor or any other third party that the Company or the
broker/administrator (or its successor) may engage to assist with the
implementation, administration and management of the Plan from time to time.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. the Participant hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Earned
Performance-Based RSUs on the Participant's behalf to a broker/administrator or
other third party with whom the Participant may elect to deposit any Earned
Performance-Based RSUs acquired pursuant to the Plan. Such third parties to
which the Company will transfer the Participant's personal date shall retain and
use the Participant's personal data until the purpose of the collection and use
of the personal data is accomplished and shall promptly destroy such personal
data thereafter.


The Company and any third party recipient of the Data will use, process and
store the Data only to the extent they are necessary for the purposes described
above.



The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan, and (e)
withdraw the Participant's consent to the collection, processing or transfer of
Data as provided hereunder (in which case, the Participant's Award will be null
and void). The Participant may seek to exercise these rights by contacting the
Participant's local human resources manager or the Company’s human resources
department.


BY SIGNING AND CHECKING THE BOXES BELOW, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS
AND AGREES TO THE PROVISIONS OF THE AGREEMENT, THE PLAN AND THIS ADDENDUM.
FURTHER, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO (1) THE COLLECTION,
USE, PROCESSING AND TRANSFER OF THE DATA AS DESCRIBED ABOVE AND (2) THE







--------------------------------------------------------------------------------

EXHIBIT 10.33


PROCESSING OF PARTICIPANT'S UNIQUE IDENTIFYING INFORMATION (RESIDENT
REGISTRATION NUMBER) AS DESCRIBED ABOVE.
[ ] I agree to the collection and use of my Personal Data.


[ ] I agree to the provision of my Personal Data to a third party and transfer
of my Personal Data overseas.


[ ] I agree to the processing of my unique identifying information (resident
registration number).
___________________________________
Participant Signature




____________________________________
Participant Printed Name




_____________________
Date


PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.
SPAIN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Securities Law Information. The Award and the Shares described in the
Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
3.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the grant of this Award, the Participant acknowledges that the
Participant consents to participation in the Plan and has received a copy of the
Plan. The Participant understands that the Company has unilaterally,
gratuitously and in its sole discretion granted this Award under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that this Award is granted on the assumption and
condition that this Award and the Shares acquired upon vesting of this Award
shall not become a







--------------------------------------------------------------------------------

EXHIBIT 10.33


part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Participant understands that this grant would not be made to him
or her but for the assumptions and conditions referenced above. Thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the grant of this Award shall be null and void.
The Participant understands and agrees that, as a condition of the grant of this
Award, any unvested portion of this Award as of the date you cease active
employment will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of the termination of employment by
reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute. The Participant acknowledges that the
Participant has read and specifically accepts the conditions referred to in the
Agreement regarding the impact of a termination of employment on this Award.







--------------------------------------------------------------------------------

EXHIBIT 10.33




SWEDEN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
UNITED KINGDOM
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Taxes. The following provision supplements Section 7 of the Agreement:
The Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company or (if different) the Employer or by Her Majesty
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  The Participant also hereby agrees to indemnify and keep
indemnified the Company and (if different) Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay on the
Participant’s behalf to HMRC (or any other tax authority or any other relevant
authority).
3.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to the Award, whether or not as a result of termination
of employment (whether the termination is in breach of contract or otherwise),
or from the loss or diminution in value of the Award. Upon the grant of the
Award, the Participant will be deemed to have waived irrevocably any such
entitlement.
UNITED STATES
None.
**************************
**************************







--------------------------------------------------------------------------------

EXHIBIT 10.33




EXHIBIT A


Performance Metric and Formula Used to Determine
the Number of Earned Performance-Based RSUs


Metric 1: Return on Invested Capital (“ROIC”)
•
Definition: Net Operating Profit After Tax (A), divided by sum of average net
pension liabilities (B), plus average total debt (C), plus average total equity
- less non-controlling interest (D), minus average cash and cash equivalents
(E), measured each calendar year.

= (A)/(B+C+D-E)
Final performance will be based upon the three-year average of calendar year
performance for 2020 - 2022.
•
Weight: 50% of the performance-based payout formula

•
ROIC Performance Parameters:

 
ROIC (% of BBP)
Payout %
Min
85%
50%
Target
101%
100%
Max
110%
200%



•
If the final ROIC is below the Min ROIC, no ROIC performance will be considered

•
If the final ROIC is above the Max ROIC, the Max ROIC performance will be earned
(200%)

•
If the final 2020 - 2022 average ROIC is between the Min and Target levels or
between the Target and Max levels, the percentage of the performance-based
payout formula earned will be determined by linear interpolation between the
relevant payout percentages identified above, rounded to the nearest whole
percentage point.

Metric 2: Relative Total Shareholder Return (“TSR”)
•
Definition: The stock price appreciation, expressed as a percentage with one
decimal point, assuming dividends are reinvested in company stock on the
dividend payment date during the Performance Period. To obtain relative TSR, the
Company’s TSR is compared against the TSR for the entire performance period for
the companies comprising the “Peer








--------------------------------------------------------------------------------

EXHIBIT 10.33


Companies” as defined below. For this purpose, the “Beginning Stock Price” shall
mean the average closing sales prices of each company’s common stock for all
available trading days in December of 2019; and the “Ending Stock Price” shall
mean the average closing sales prices of each company’s common stock for all
available trading days in the December of 2022.
•
Weight: 50% of performance-based payment formula

•
TSR Performance Parameters

– The following data points will be interpolated for purposes of measuring final
performance and payout (rounded to the nearest whole percentage point):

TSR as a percentile of the Peer Companies
Payout %
30th percentile
50%
50th percentile
100%
80th percentile
200%



•
If the final TSR is below the 30th percentile, no TSR performance will be
considered

•
If the final TSR is at or above the 80th percentile, the maximum TSR performance
will be earned (200%)

•
Fractional percentiles will be rounded using conventional rounding methods

•
If the common stock of any of the Peer Companies is not publicly traded
throughout the Performance Period, such company’s results will be excluded from
the calculation of the Company’s relative performance (except as provided below)

•
The “Peer Companies” means the following group of companies:

Adient plc
Garrett Motion Inc.
Shiloh Industries Inc
American Axle
Gentex Corporation
Standard Motor Products Inc
Aptiv plc
Gentherm Inc
Superior Industries International Inc
Autoliv, Inc.
LCI Industries
Tenneco Inc.
BorgWarner Inc.
Lear Corporation
TI Fluid Systems plc
Cooper-Standard Holdings Inc.
Modine Manufacturing Company
Veoneer Inc
Dana Incorporated
Sensata Technologies
Visteon Corporation



The Peer Companies may be changed as follows (notwithstanding any other
provision of this Exhibit):







--------------------------------------------------------------------------------

EXHIBIT 10.33


- In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity shall be the
Peer Company
- In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company
- In the event of a merger or acquisition or business combination transaction of
a Peer Company by or with an entity that is not a Peer Company or a “going
private” transaction involving a Peer Company where the Peer Company is not the
surviving entity or is otherwise no longer publicly traded, the company shall no
longer be a Peer Company
- In the event of a bankruptcy, liquidation or delisting of a Peer Company, such
company shall remain a Peer Company
- In the event of a stock distribution from a Peer Company consisting of the
shares of a new publicly-traded company (a “spin-off”), the Peer Company shall
remain a Peer Company and the stock distribution shall be treated as a dividend
from the Peer Company based on the closing price of the shares of the spun-off
company on its first day of trading. The performance of the shares of the
spun-off company shall not thereafter be tracked for purpose of calculating TSR
- As determined in the sole discretion of the Committee
Each Peer Company’s “common stock” shall mean that series of common stock that
is publicly traded on a registered U.S. exchange or, in the case of a non-U.S.
company, an equivalent non-U.S. exchange. For purposes of calculating TSR, the
value on any given trading day of any Peer Company shares traded on a foreign
exchange will be converted into U.S. dollars.
Total Earned Performance-Based RSU Shares
The total performance payout percentage will be determined by:
(1)    Multiplying the weight of the performance factor by the calculated payout
percentage
(a)    50% multiplied by the ROIC payout percentage, and
(b)    50% multiplied by the TSR payout percentage;







--------------------------------------------------------------------------------

EXHIBIT 10.33


(2)
Adding the three weighted components to derive the final combined payout
percentage, rounding to the nearest whole percentage; and

(3)
Multiplying the final combined payout percentage by the number of target
performance shares








